Case 19-40927-JJR13   Doc 104 Filed 09/04/19 Entered 09/04/19 15:20:23   Desc
                        Main Document     Page 1 of 7
Case 19-40927-JJR13   Doc 104 Filed 09/04/19 Entered 09/04/19 15:20:23   Desc
                        Main Document     Page 2 of 7
Case 19-40927-JJR13   Doc 104 Filed 09/04/19 Entered 09/04/19 15:20:23   Desc
                        Main Document     Page 3 of 7
Case 19-40927-JJR13   Doc 104 Filed 09/04/19 Entered 09/04/19 15:20:23   Desc
                        Main Document     Page 4 of 7
Case 19-40927-JJR13   Doc 104 Filed 09/04/19 Entered 09/04/19 15:20:23   Desc
                        Main Document     Page 5 of 7
Case 19-40927-JJR13   Doc 104 Filed 09/04/19 Entered 09/04/19 15:20:23   Desc
                        Main Document     Page 6 of 7








                    




    Case 19-40927-JJR13   Doc 104 Filed 09/04/19 Entered 09/04/19 15:20:23   Desc
                            Main Document     Page 7 of 7
